



Exhibit 10.24


GILEAD SCIENCES, INC.
SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION
(As Amended and Restated Effective July 24, 2019)

I.
INTRODUCTION

The Gilead Sciences, Inc. Severance Plan (the “Plan”) was originally adopted by
the Company effective January 29, 2003, and was subsequently amended and
restated on May 9, 2006, May 8, 2007, in February, May and December 2008, in
December 2009, in January 2010, in January 2012, in March 2016, and most
recently in July 2019. This Plan and Summary Plan Description as so amended and
restated replaces all severance or similar plans or programs of the Company
previously in effect. The Company currently maintains no severance or similar
plan or program other than this Plan.
In addition to making certain changes to comply with Section 409A of the Code,
the May 7, 2008 restatement of the Plan also revised the bonus component of the
Severance Pay Benefit formulas in Appendix A, Appendix B and Appendix C to
comply with Revenue Ruling 2008-13. Such amendment was effective as of May 7,
2008.
The Plan was further amended on December 15, 2008 to provide, effective as of
January 1, 2009, that (i) the cash severance benefits to which individuals
covered by Appendix D may become entitled under the Plan shall be paid in a lump
sum and (ii) the COBRA coverage costs that Participants may incur for the
applicable period specified in Appendix A, B, C or D following their termination
of employment shall be paid in the form of a lump sum prepayment, subject to the
Company’s collection of the applicable withholding taxes.
The Plan was amended on December 14, 2009 to provide, effective as of January 1,
2010, that the bonus component of the severance benefit formula in effect under
Appendix A and Appendix B of the Plan for the covered Participants thereunder
whose qualifying termination occurs in a non-change in control situation will no
longer calculated by applying the specified multiple in such situation to a
pro-rated portion of their average actual bonus for the three-year or shorter
period preceding the fiscal year of their termination but will instead be
calculated by applying that multiple to one hundred percent of such average
actual annual bonus.
The Plan was further amended on January 28, 2010 to limit the class of
participants eligible to qualify for the potential tax gross-up payment under
Appendices A through C to the Plan that is designed to cover any excise tax
liability they might incur under Section 4999 of the Code in connection with the
severance benefits provided to them under the Plan and to implement a greatest
after-tax benefit limitation for participants whose benefits under the Plan may
constitute parachute payments under Section 280G of the Code but who are not
otherwise eligible for any tax gross-up payment under the Plan that would cover
any resulting tax liability to which they might otherwise become subject under
Section 4999 of the Code.




1

--------------------------------------------------------------------------------














The Plan was further amended on January 26, 2012 to (i) revise the Continuous
Service definition with respect to any participant who is reemployed by the
Company following an earlier termination of employment with the Company that
resulted in his or her receipt of a severance pay benefit under the Plan so that
such individual will not be entitled to any continuous service credit for his or
her prior period of employment or service with the Company or for any bridge
period between the period of such prior service and the date of his or her
re‑employment and (ii) effect certain other clarifying changes to facilitate the
administration of the Plan and assure that the Plan continues to comply with
applicable laws and regulations.
The Plan was further amended on March 8, 2016 to provide that the Severance Pay
Benefit payable to the executive chair shall be as set forth in Appendix A and
that Appendix B covers any executive officer not otherwise covered by Appendix
A. In addition, the March 8, 2016 amendment eliminated the potential tax
gross-up payment provided to participants who as of January 28, 2010 were
employed in a position with the Company covered under Appendices A through C to
the Plan, which gross-up provision was designed to cover any excise tax
liability that might be incurred under Section 4999 of the Code in connection
with the severance benefits provided under the Plan. As amended, a participant
in the Severance Plan employed in a position that is covered under Appendices A
through C will be provided the greatest after-tax benefit as provided for under
such Appendix.
The Plan was further amended on July 24, 2019: (i) to clarify that the Severance
Pay Benefit payable under the Plan will include outplacement services for at
least the minimum time period provided for by the outplacement services firm
retained by the Company for such purpose, (ii) the bonus component of the
Severance Pay Benefit formulas in effect under Appendix A, Appendix B and
Appendix C of the Plan will be calculated based on the Participant’s target
bonus for Participants who have not been employed for a full fiscal year, (iii)
the lump sum COBRA coverage payment will no longer be subject to offset for the
amount paid by an active similarly-situated executive to obtain group health
care coverage at the same level, and (iv) to make certain other administrative
changes and clarifications.
The purpose of the Plan is to provide a Severance Pay Benefit to certain
Eligible Employees whose employment with the Company terminates under certain
prescribed circumstances. The Company is the Plan Administrator for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Plan is intended to comply with the requirements of Section 409A of the Code.
Capitalized terms used in this Plan shall have the meaning set forth in Section
XVII.

II.
COMMENCEMENT OF PARTICIPATION

An Eligible Employee shall commence participation in the Plan upon the later of
(i) January 29, 2003 or (ii) his or her date of hire.

III.
TERMINATION OF PARTICIPATION

A Participant’s participation in the Plan shall terminate upon the occurrence of
the earliest of the following:


2

--------------------------------------------------------------------------------











(a)
The Participant’s employment terminates without meeting the requirements of
Section IV(a)(i)(1).

(b)
The Participant’s employment terminates with a provision of Section IV(a)(ii)
being applicable.

(c)
The Participant fails to meet the requirements of Section IV(a)(i)(2).

(d)
The Participant has received a complete distribution of his or her Severance Pay
Benefit.

(e)
The Participant ceases to be an Eligible Employee (other than by reason of
termination of his or her employment with the Company).

(f)
The Plan terminates.


IV.
SEVERANCE PAY BENEFIT

(a)
Eligibility for Severance Pay Benefit.

(i)
Subject to Section IV(a)(ii), a Participant shall be eligible for a Severance
Pay Benefit only if the Participant meets the requirements of Section
IV(a)(i)(1) and Section IV(a)(i)(2).

(1)
The Participant incurs a Separation from Service as a result of an involuntary
termination of his or her Employee status by the Company because of a
Company-wide or departmental reorganization or a significant restructuring of
the Participant’s job duties; provided, however, that a Participant’s Employee
status shall also be deemed to have been involuntarily terminated by the Company
if he or she resigns because of (A) a transfer to a new work location that is
more than 50 miles from his or her previous work location, and (B) in the case
of a Participant whose Severance Pay Benefit is determined with reference to
Appendix A, B or C, a Constructive Termination (as defined in Section 11(d) of
the 2004 Equity Incentive Plan) in conjunction with a Change in Control and
within the time period specified in Appendix A, B or C, as applicable.

(2)
The Participant executes and delivers to the Company the Release within the time
frame prescribed by the Company therein, but in no event later than the
forty-fifth (45th) day following his or her Separation from Service, and the
period (if any such period is prescribed by the Company in the Release) for
revoking the execution of the Release under the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f), expires without the Participant’s revocation
of such Release. A Participant’s failure to comply on a timely basis with such
Release requirement shall render such individual ineligible to receive any
Separation Pay Benefit under the Plan.

The business decisions that may result in a Participant qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion. In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Participants need


3

--------------------------------------------------------------------------------











not be treated in the same manner. Each Participant remains an employee at will,
and the date selected by the Company to terminate the Participant’s Employee
status is within its sole discretion.
(ii)
Notwithstanding Section IV(a)(i), a Participant shall be disqualified from
receiving a Severance Pay Benefit upon the occurrence of any of the following:

(1)
The Participant voluntarily terminates Employee status for any reason prior to
the termination date set by the Company;

(2)
The Participant’s Employee status is terminated by death or for cause
(including, without limitation, gross misconduct or dereliction of duty) or for
failure to meet performance goals or objectives as determined by the Company;

(3)
If the Participant is receiving short-term sick leave benefits on the date his
or her Employee status terminates, the Participant fails to execute and deliver
to the Company, within thirty (30) days after his or her Separation from
Service, a written waiver of any short-term sick leave benefits that might
otherwise be payable after such termination of Employee status;

(4)
The Participant terminates Employee status in order to accept employment with an
organization that is wholly or partly owned (directly or indirectly) by the
Company or an Affiliate;

(5)
The Participant accepts any job with a Buyer or Outsourcing Supplier;

(6)
The Participant is offered full-time employment with a Buyer or Outsourcing
Supplier at a new work location 50 miles or less from his or her previous work
location with the Company and taking such position would not result in a
reduction in his or her Regular Earnings;

(7)
Except in the case of a Severance Pay Benefit payable on account of a Change in
Control of the Company, the Participant received a severance benefit in
connection with an acquisition effected by the Company within 24 months prior to
his or her Separation from Service; or

(8)
Except in the case of a Severance Pay Benefit payable on account of a Change in
Control of the Company, the Participant has not completed six months of
Continuous Service as of the date of his or her termination of Employee status;
provided, however, that, such service requirement shall not be applicable to
Employees who are Vice Presidents or in Grades 21 through 34.

Under no circumstances shall a Participant be eligible for a Severance Pay
Benefit under the Plan if he or she terminates Employee status for the purpose
of accepting employment with the entity that effectuates a Change in Control, or
any of its subsidiaries or affiliates. In addition, except as expressly provided
otherwise in Section IV(a)(i)(1), for the avoidance of doubt, no Participant
shall be eligible for a Severance Pay Benefit under the Plan if he or she


4

--------------------------------------------------------------------------------











terminates his or her own Employee status, including for good reason or as a
result of any alleged or actual constructive termination.
(b)
Amount of Severance Pay Benefit.

(i)
Subject to Section IV(b)(ii), the Severance Pay Benefit payable to a Participant
shall be as set forth in the applicable Appendix:

Appendix A – The Executive Chairman (if any) and the Chief Executive Officer.
Appendix B - Executive Vice Presidents, Senior Vice Presidents and any other
executive officers not covered by Appendix A.
Appendix C - Vice Presidents and Senior Advisors.
Appendix D - All Eligible Employees not covered by Appendix A, B, or C.
Senior Advisors covered under Appendix C shall only be eligible for a Severance
Pay Benefit in connection with a Change in Control.
(ii)
Notwithstanding Section IV(b)(i), the total Severance Pay Benefit otherwise
payable to a Participant under the Plan shall be subject to reduction (but not
below zero) as follows:

(1)
If a Participant is reemployed by the Company or an Affiliate within the number
of weeks after his or her Separation from Service that is equal to the number of
weeks taken into consideration in calculating the Regular Earnings component of
his or her Severance Pay Benefit, the total Severance Pay Benefit payable to
such Participant shall be reduced to the dollar amount that the Participant’s
Regular Earnings would have been for the period from the date of termination to
the date of reemployment. In all cases, the reduced benefit will be based on the
Participant’s Regular Earnings originally used to calculate such Participant’s
Severance Pay Benefit under the Plan. A Participant will be considered
“reemployed” under the Plan for purposes of the foregoing repayment provision if
he or she is rehired as an Employee or if he or she is retained at a Company
facility as or through a contractor for more than a full-time equivalent of more
than 45 work days.

(2)
If a Participant is employed by a Buyer or Outsourcing Vendor within the number
of weeks after his or her Separation from Service that is equal to the number of
weeks taken into consideration in calculating the Regular Earnings component of
his or her Severance Pay Benefit, the total Severance Pay Benefit payable to
such Participant shall be reduced to the dollar amount that the Participant’s
Regular Earnings would have been for the period from the date of termination to
the date of employment with the Buyer or Outsourcing Vendor. This Section
IV(b)(ii)(2) may be waived in writing by the Company in its sole discretion.



5

--------------------------------------------------------------------------------











(3)
The Severance Pay Benefit shall be reduced by severance pay or other similar
benefits payable under any other individual agreement, plan or policy of the
Company or an Affiliate or government required payment (other than unemployment
compensation under United States law), including, but not limited to, any
benefit enhancement program adopted as part of a pension plan, but only to the
extent the time and form of such alternative payments do not otherwise result in
an impermissible acceleration or deferral under Code Section 409A of the
Severance Pay Benefit payable under this Plan.

(4)
The Severance Pay Benefit shall be reduced by any amounts payable pursuant to
the Worker Adjustment and Retraining Notification Act (“WARN”) or any other
similar federal, state or local statute, but such reduction shall be effected in
a manner that does not otherwise result in an impermissible acceleration or
deferral under Code Section 409A of the Severance Pay Benefit payable under this
Plan.

(5)
The Severance Pay Benefit shall be reduced by the amount of any indebtedness
owed to the Company, but only to the extent such offset would not otherwise
contravene any applicable limitations of Code Section 409A.

(c)
Repayment of the Severance Pay Benefit.

If the Participant has received payment under the Plan in excess of the
Severance Pay Benefit, as reduced in accordance with Section IV(b)(ii), the
Participant shall promptly return any excess to the Company upon request, and
must agree as a condition of any reemployment that such excess will be repaid to
the Company within sixty (60) days after the date his or her reemployment
commences.

V.
TIME AND FORM OF SEVERANCE PAY BENEFIT

(a)
The Severance Pay Benefit (other than the Lump Sum Health Care Payment) for each
Participant, other than a Participant whose Severance Pay Benefit is determined
pursuant to Appendix D, shall be paid in equal periodic installments over the
total number of weeks taken into account in calculating the Regular Earnings
component of the Severance Pay Benefit to which such Participant is entitled.
Except as set forth below, such installments shall be payable over the
applicable period on the regularly scheduled pay dates in effect for the
Company’s salaried employees, beginning with the first such pay date within the
sixty (60)-day period measured from the date of his or her Separation from
Service on which both (A) the Release delivered by the Participant in accordance
with Section IV(a)(i)(2) is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) has been delivered on a timely
basis to the Company and in the case of such waiver the thirty (30)-day maximum
delivery period has expired, or beginning on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall the
first such installment be paid later than the last day of such sixty (60)-day
period, provided (i) such Release and waiver have each been delivered to the
Company within the required time period following the Participant’s



6

--------------------------------------------------------------------------------











Separation from Service, as set forth in Section IV, (ii) such Release has not
been revoked and (iii) should such sixty (60)‑day period measured from the date
of the Participant’s Separation from Service extend over two calendar years,
then the first such installment of the Severance Pay Benefit shall be paid
during the portion of that sixty (60)-day period that occurs in the second
calendar year.
(b)
For purposes of Section 409A of the Code, the Severance Pay Benefit shall be
deemed to be a series of separate payments, with each installment of the
Severance Pay Benefit to be treated as a separate payment.

(c)
The Severance Pay Benefit for each Participant whose Severance Pay Benefit is
determined pursuant to Appendix D shall be paid in a lump sum on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)‑day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) is effective following the
expiration of the applicable maximum review and revocation periods and (B) any
waiver required of the Participant pursuant to Section IV(a)(ii)(3) has been
delivered on a timely basis to the Company and in the case of such waiver the
thirty (30)-day maximum delivery period has expired, or on such subsequent date
thereafter as the Company may determine in its sole discretion, but in no event
shall such lump sum payment be made later than the last day of such sixty
(60)-day period, provided (i) such Release and waiver have each been delivered
to the Company within the required time period following the Participant’s
Separation from Service, as set forth in Section IV, (ii) such Release has not
been revoked and (iii) should such sixty (60)‑day period measured from the date
of the Participant’s Separation from Service extend over two calendar years,
then such lump sum payment shall be made during the portion of that sixty
(60)‑day period that occurs in the second calendar year.

(d)
Notwithstanding any provision to the contrary in this Section V or any other
Section of the Plan, other than Section V(e) and (f) below, no Severance Pay
Benefit (or component thereof) that is deemed to constitute “nonqualified
deferred compensation” within the meaning of and subject to Section 409A of the
Code shall be paid with respect to a Participant until the earlier of (i) the
first day of the seventh (7th) month following the date of such Participant’s
Separation from Service or (ii) the date of his or her death, if the Participant
is deemed at the time of such Separation from Service to be a Specified Employee
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this Section
V(d), whether they were otherwise payable in installments or a lump sum, shall
be paid in a lump sum to the Participant, and any remaining Severance Pay
Benefit shall be paid in accordance with the schedule described in Section V(a)
above or in a lump sum to the extent such Severance Pay Benefit is to be paid
pursuant to Section V(c) above.

(e)
Notwithstanding Section V(d), should a Participant who is a Specified Employee
at the time of his or her Separation from Service become entitled to a Severance
Pay Benefit prior to the occurrence of a Change in Control, then the portion of
that Severance Pay Benefit that does not exceed the dollar limit described below
and is otherwise scheduled to be paid no later than



7

--------------------------------------------------------------------------------











the last day of the second calendar year following the calendar year in which
his or her Separation from Service occurs will not be subject to any deferred
commencement date under Section V(d) and shall be paid to such Participant as it
becomes due under Section V(a), to the extent that such portion qualifies as an
involuntary separation pay plan in accordance with the requirements set forth in
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. For purposes of this
Section V(e), the applicable dollar limitation will be equal to two (2) times
the lesser of (A) the Participant’s annualized compensation (based on his or her
annual rate of pay for the taxable year preceding the taxable year of his or her
Separation from Service, adjusted to reflect any increase during that taxable
year which was expected to continue indefinitely had such Separation from
Service not occurred) or (B) the compensation limit under Section 401(a)(17) of
the Code as in effect in the year of the Separation from Service. To the extent
the portion of the Severance Pay Benefit to which such Participant would
otherwise be entitled under Section V(a) during the deferral period under
Section V(d) exceeds the foregoing dollar limitation, such excess shall be paid
in a lump sum upon the expiration of that deferral period, in accordance with
the payment delay provisions of Section V(d), and the remainder of the Severance
Pay Benefit (if any) shall be paid in accordance with the schedule described in
Section V(a). In no event, however, shall this Section V(e) be applicable to any
Severance Pay Benefit (or any portion thereof) which does not qualify as an
involuntary separation pay plan under Section 1.409A-(b)(9)(iii) of the Treasury
Regulations.
(f)
Notwithstanding any other provision of the Plan to the contrary, no distribution
shall be made from the Plan that would constitute an impermissible acceleration
of payment as defined in Section 409A(3) of the Code and the Treasury
Regulations thereunder.

(g)
No interest shall be paid on a Severance Pay Benefit required to be deferred in
accordance with the foregoing.


VI.
DEATH OF A PARTICIPANT

If a Participant dies after qualifying for a Severance Pay Benefit but before
such benefit is completely paid, the balance of the Severance Pay Benefit shall
be paid in a lump sum to the Participant’s Beneficiary not later than the later
of (i) December 31 of the year in which the Participant’s death occurred or (ii)
the fifteenth (15th) day of the third (3rd) calendar month following the date of
the Participant’s death.

VII.
AMENDMENT AND TERMINATION

(a)
General Rule.

Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, (subject to Sections VII(b) and (c)) the
Company reserves the right to amend or terminate the Plan at any time by action
of its Board of Directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority of the Board of Directors. However,
no amendment or termination shall adversely affect the right of a Participant
who incurs a Separation from Service prior to the date of such amendment or
termination to:


8

--------------------------------------------------------------------------------











(i)
receive the unpaid balance of any Severance Pay Benefit that has become payable
in accordance with the foregoing provisions of the Plan, with such balance to be
paid in accordance with the provisions of the Plan in effect immediately prior
to such amendment or termination; or

(ii)
qualify for a Severance Pay Benefit upon the timely execution and delivery of
the requisite Release after the date of such amendment or termination.

(b)
Restrictions on Amendments.

Notwithstanding Section VII(a) of the Plan, and except to the extent required to
comply with applicable law, no termination of the Plan and no amendment
described below shall be effective if adopted within six months before or at any
time after the public announcement of an event or proposed transaction which
would constitute a Change in Control (as such term is defined prior to such
amendment); provided, however, that such an amendment or termination of the Plan
may be effected, even if adopted after such a public announcement, if (a) the
amendment or termination is adopted after any plans have been abandoned to cause
the event or effect the transaction which, if effected, would have constituted
the Change in Control, and the event which would have constituted the Change in
Control has not occurred, and (b) within a period of six months after such
adoption, no other event constituting a Change in Control has occurred, and no
public announcement of a proposed transaction which would constitute a Change in
Control has been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.
The amendments prohibited by this Section VII(b) include any amendment which is
executed (or would otherwise become effective) at the request of a third party
who effectuates a Change in Control or any amendment which, if adopted and given
effect would:
(i)
For any individual who is an Eligible Employee as of the Change in Control,
deprive such individual of coverage under the Plan as in effect at the time of
such amendment;

(ii)
Limit eligibility for or reduce the amount of any Severance Pay Benefit; or

(iii)
Amend Section VII, IX, or the definitions of the terms “Change in Control” or
“Successors and Assigns” in Section XVII of the Plan.

No person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments or termination described in this
Section VII(b).
(c)
No Change in Payment Schedule.

Under no circumstances shall any amendment or termination of the Plan affect or
modify the payment schedule in effect for a Participant’s Severance Pay Benefit
in a manner which would otherwise result in an impermissible acceleration or
deferral of that payment schedule under Code Section 409A.
(d)
Amendments to Comply with Section 409A of the Code.



9

--------------------------------------------------------------------------------











Notwithstanding any provision of Section VII to the contrary, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Plan as may be
necessary to ensure the Severance Pay Benefits provided under this Plan are made
in a manner that qualifies for exemption from, or otherwise complies with,
Section 409A of the Code; provided, however, that the Company makes no
representation that the Severance Pay Benefit provided under this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the Severance Pay Benefits
provided under this Plan.
To the extent there is any ambiguity as to whether any provision of this Plan
would otherwise contravene one or more requirements or limitations of Code
Section 409A applicable to the Plan, such provision shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Code Section 409A and the Treasury Regulations
thereunder.

VIII.
NON-ALIENATION OF BENEFITS

To the full extent permitted by law and except as expressly provided in the
Plan, no Severance Pay Benefit shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt to
do so shall be void.

IX.
SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Company, its Successors and Assigns.
Notwithstanding that the Plan may be binding upon such Successors and Assigns by
operation of law, the Company shall require any Successor or Assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.

X.
LEGAL CONSTRUCTION

This Plan is governed by and shall be construed in accordance with the Code and
ERISA and, to the extent not preempted by ERISA, with the laws of the State of
California.

XI.
ADMINISTRATION AND OPERATION OF THE PLAN

(a)
Plan Sponsor and Plan Administrator.

The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan as
such terms are used in ERISA.
(b)
Administrative Power and Responsibility.



10

--------------------------------------------------------------------------------











The Company in its capacity as Plan Administrator of the Plan is the named
fiduciary that has the authority to control and manage the operation and
administration of the Plan. The Company shall make such rules, regulations,
interpretations, and computations and shall take such other action to administer
the Plan as it may deem appropriate. The Company shall have the sole discretion
to interpret the provisions of the Plan and to determine eligibility for
benefits pursuant to the objective criteria set forth in the Plan. In
administering the Plan, the Company shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in section
404(a)(l) of ERISA. The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under the Plan as it shall determine to be necessary or
appropriate. Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.
(c)
Review Panel.

Upon receipt of a request for review, the Company shall appoint a Review Panel
that shall consist of three or more individuals. The Review Panel shall be the
named fiduciary that shall have authority to act with respect to appeals from
any denial of benefits under the Plan.
(d)
Service in More Than One Fiduciary Capacity.

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.
(e)
Performance of Responsibilities.

The responsibilities of the Company under the Plan shall be carried out on its
behalf by its officers, employees, and agents. The Company may delegate any of
its fiduciary responsibilities under the Plan to another person or persons
pursuant to a written instrument that specifies the fiduciary responsibilities
so delegated to each such person.
(f)
Employee Communications and Other Plan Activities.

In communications with its employees and in any other activities relating to the
Plan, the Company shall comply with the rules, regulations, interpretations,
computations, and instructions that were issued to administer the Plan. With
respect to matters relating to the Plan, directors, officers, and employees of
the Company shall act on behalf or in the name of the Company in their capacity
as directors, officers, and employees and not as individual fiduciaries.

XII.
CLAIMS, INQUIRIES AND APPEALS

(a)
Claims for Benefits and Inquiries.

All claims for benefits and all inquiries concerning the Plan or present or
future rights to benefits under the Plan, shall be submitted to the Plan
Administrator in writing and addressed as follows: “Gilead Sciences, Inc., Plan
Administrator under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404 ” or such other location as communicated to the
Participant. A claim for benefits shall be signed by the Participant, or if


11

--------------------------------------------------------------------------------











a Participant is deceased, by such Participant’s spouse or registered domestic
partner, designated beneficiary or estate, as the case may be.
(b)
Denials of Claims.

In the event that any claim for benefits is denied, in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and of
the right to a review thereof. Such written notice shall set forth in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provision on which such denial is based, a
description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary, an explanation of the Plan’s
review procedure which includes information on how to appeal the denial and a
statement regarding the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review. Such
written notice shall be given to the claimant within 90 days after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time of up to an additional 90 days for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision on the claim for benefits. The
claimant shall be permitted to appeal such denial in accordance with the Review
Procedure set forth below.
(c)
Review Panel.

The Plan Administrator shall appoint a “Review Panel,” consisting of three or
more individuals who may (but need not) be employees of the Company. The Review
Panel shall be the named fiduciary that has the authority to act with respect to
any appeal from a denial of benefits.
(d)
Requests for a Review.

Any person whose claim for benefits is denied in whole or in part, or such
person’s duly authorized representative, may appeal from such denial by
submitting a request for a review of the claim to the Review Panel within 60
days after receiving written notice of such denial from the Plan Administrator.
A request for review shall be in writing and shall be addressed as follows:
“Review Panel under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as communicated to the
Participant. A request for review shall set forth all of the grounds on which it
is based, all facts in support of the request and any other matters that the
claimant deems pertinent. As part of the review procedure, the claimant or the
claimant’s duly authorized representative may submit written comments,
documents, records and other information related to the claim. The Review Panel
will consider all comments, documents, records and other information submitted
by the claimant or the claimant’s duly authorized representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination. The claimant will be provided, upon request
and free of charge, reasonable access to and copies of all documents, records or
other information (all of which must not be privileged) relevant to the benefit
claim. The Review Panel may require the claimant to submit such


12

--------------------------------------------------------------------------------











additional facts, documents or other material as it may deem necessary or
appropriate in making its review.
(e)
Decision on Review.

The Review Panel shall act on each request for review and notify the claimant
within 60 days after receipt thereof unless special circumstances require an
extension of time, up to an additional 60 days, for processing the request. If
such an extension for review is required, written notice of the extension shall
be furnished to the claimant within the initial 60-day period. The Review Panel
shall give prompt, written notice of its decision to the claimant and to the
Plan Administrator. In the event that the Review Panel confirms the denial of
the claim for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, specific references to the Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim, a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement informing the claimant
of his or her right to bring a civil action under ERISA section 502(a). Any
decision on appeal shall be final, conclusive, and binding on all parties. It is
the intent that the standard of review to be applied to any challenge by a
claimant to a denial of benefits on final appeal under these procedures shall be
an arbitrary and capricious standard and not a de novo review.
(f)
Rules and Procedures.

The Review Panel shall establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section XII. The Review Panel may require a claimant
who wishes to submit additional information in connection with an appeal from
the denial of benefits to do so at the claimant’s own expense.
(g)
Exhaustion of Remedies.

No legal action for benefits under the Plan shall be brought unless and until
the claimant:
(i)
has submitted a written claim for benefits in accordance with Section XII(a);

(ii)
has been notified by the Plan Administrator that the claim is denied;

(iii)
has filed a written request for a review of the claim in accordance with Section
XII(d); and

(iv)
has been notified in writing that the Review Panel has affirmed the denial of
the claim.

A claimant must initiate any such legal action for benefits within 12 months
following the date of a final denial of a claim under the Plan. Any legal action
brought after such 12-month


13

--------------------------------------------------------------------------------











period will be time barred and cannot be brought in any forum. Any legal action
in connection with the Plan may only be brought in the United States District
Court for the Northern District of California.

XIII.
BASIS OF PAYMENTS TO AND FROM PLAN

All Severance Pay Benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Company.

XIV.
OTHER PLAN INFORMATION

(a)
Plan Identification Numbers.

The Employer Identification Number (EIN) assigned to the Plan Sponsor (Gilead
Sciences, Inc.) by the Internal Revenue Service is 94-3047598. The Plan Number
(PN) assigned to the Plan by the Plan Sponsor pursuant to instructions of the
Internal Revenue Service is 508.
(b)
Ending Date of the Plan’s Fiscal Year.

The date of the end of the year for the purpose of maintaining the Plan’s fiscal
records is December 31.
(c)
Agent for the Service of Legal Process.

The agent for the service of legal process with respect to the Plan is the
Secretary of Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, CA 94404.
The service of legal process may also be made on the Plan by serving the Plan
Administrator.
(d)
Plan Sponsor and Administrator.

The “Plan Sponsor” and the “Plan Administrator” of the Plan is Gilead Sciences,
Inc., 333 Lakeside Drive, Foster City, CA 94404; 650-522-5800 or such other
location as communicated to the Participant. The Plan Administrator is the named
fiduciary charged with responsibility for administering the Plan.

XV.
STATEMENT OF ERISA RIGHTS

As a participant in this Plan (which is a welfare plan sponsored by the
Company), you are entitled to the following rights and protection under ERISA:
(a)
Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all Plan documents, collective
bargaining agreements and copies of all documents filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure of the Employee
Benefits Security Administration.

(b)
Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.



14

--------------------------------------------------------------------------------











(c)
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan Participants and
Beneficiaries.

(d)
No one, including your employer, your union, nor any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA. If your claim for a Plan
benefit is denied in whole or in part, you must receive a written explanation of
the reason for the denial. You have the right to have the claim reviewed and
reconsidered.

(e)
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

(f)
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Labor, listed in your telephone directory
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.


XVI.
AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

ERISA requires Gilead Sciences, Inc., as the Plan Administrator of a benefit
plan sponsored by the Company, to make available for your examination the Plan
documents under which the Plan is established and operated.
The pertinent Plan documents include official Plan texts and any other documents
under which the Plan is established or operated, and applicable collective
bargaining agreements.
These Plan documents are available for your examination at the Plan
Administrator’s office, 333 Lakeside Drive, Foster City, CA 94404, and at
certain other locations such as the Company’s Human Resources offices.

XVII.
DEFINITIONS



15

--------------------------------------------------------------------------------











(a)
“Affiliate” means a member of the Affiliated Group other than Gilead Sciences,
Inc. and any Subsidiary.

(b)
“Affiliated Group” means the Company and each member of the group of commonly
controlled corporations or other businesses that include the Company, as
determined in accordance with Section 414(b) and (c) of the Code and the
Treasury Regulations issued thereunder.

(c)
“Beneficiary” means the person or persons so designated by a Participant. A
Participant may change or revoke a designation of a Beneficiary at any time. To
be effective, any designation of a Beneficiary, or any change or revocation
thereof, must be made in writing on the prescribed form and must be received by
the Company (in a form acceptable to the Company) before the Participant’s
death. If a Participant fails to make a valid designation of a Beneficiary, or
if the validly designated Beneficiary is not living when a payment is to be made
to such Beneficiary hereunder, the Participant’s Beneficiary shall be the
Participant’s spouse or registered domestic partner if then living or, if none
or not then living, the Participant’s estate.

(d)
“Buyer” means an entity that purchases (or has purchased) some or all of the
Affiliated Group’s interest applicable to the operation in which the Participant
is employed, or an entity that is a direct or indirect successor in ownership or
management of the operation in which the Participant is employed.
Notwithstanding the above, Buyer shall not include any entity that effectuates a
Change in Control.

(e)
“Change in Control” means an event which constitutes a change in control of the
Company as defined in Section 2(h) of the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision.

(f)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

(g)
“Company” means Gilead Sciences, Inc. Where the context requires, “Company” also
includes its Subsidiaries, and any of their Successors and Assigns.

(h)
“Continuous Service” means the sum of the following:

(i)
Any period of time during which a person qualifies as an Eligible Employee or,
having once so qualified, is on a leave of absence with pay, a paid vacation or
holiday or is receiving benefits under the Company’s short-term disability plan;
or

Any other period that constitutes Continuous Service under written rules or
procedures adopted from time to time by the Company, subject to such terms and
conditions as the Company may establish; and any period of time while employed
by the Company’s Successor or Assigns that that would have constituted
Continuous Service if the service had been with the Company prior to the
occurrence of a Change in Control.
If an Eligible Employee’s Continuous Service is interrupted and the Eligible
Employee subsequently returns to a status that constitutes Continuous Service,
such prior Continuous Service shall be disregarded for all purposes of the Plan.
However, should an Eligible Employee terminate employment under circumstances
that do not result in his or her receipt of a Severance Pay Benefit under the
Plan and such individual be reemployed by the Company


16

--------------------------------------------------------------------------------











(or any entity that is at the time a Subsidiary of the Company) within one year
following his or her termination of Continuous Service without the receipt of a
Severance Pay Benefit hereunder, then his or her Continuous Service prior to
such termination, the time period between the date of such termination and the
date of such subsequent reemployment and the period of Continuous Service
following such reemployment will be considered Continuous Service. An Eligible
Employee whose termination of employment and concurrent cessation of Continuous
Service results in his or her receipt of a Severance Pay Benefit under the Plan
shall not, upon his or her subsequent re-employment by the Company (or any
entity that is at the time a Subsidiary of the Company), be entitled to any
Continuous Service credit for any prior period of employment or service with the
Company or any Subsidiary or for the bridge period between the period of such
prior service and the date of his or her re-employment.
(j)
“Determination Date” means each December 31.

(k)
“Eligible Employee” means any common law employee on the U.S. dollar payroll of
the Company or any Subsidiary who (i) is not on the payroll of a person other
than the Company or such Subsidiary and is for any reason deemed by the Company
or any Subsidiary to be a common law employee of the Company or such Subsidiary;
(ii) is not considered by the Company or any Subsidiary in its sole discretion
to be an independent contractor, regardless of whether the individual is in fact
a common law employee of the Company or such Subsidiary; and (iii) who at the
time of his or her Separation from Service with the Company or such Subsidiary
is not on a Leave of Absence Without Pay. An individual’s status as an Eligible
Employee shall be determined by the Company in its sole discretion, and such
determination shall be conclusively binding on all persons. Notwithstanding the
foregoing, “Eligible Employee” does not include an employee or former employee
of an entity the stock or assets of which are acquired by the Company or any
Subsidiary, unless and until the Company’s management determines that the Plan
shall be applicable to such employees or former employees.

(l)
“Employer Group” means the Company and each other member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1), (2)
and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.

(m)
“Employee” means an individual for so long as he or she is in the employ of at
least one member of the Employer Group, subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.

(n)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time, and the regulations promulgated thereunder.



17

--------------------------------------------------------------------------------











(o)
“Leave of Absence Without Pay” means a leave of absence without pay under the
Company’s leave of absence policy.

(p)
“Outsourcing Supplier” means an entity to whom the Company outsources a function
performed by Eligible Employees where the Company agrees with such entity in the
outsourcing agreement that it will offer jobs to current Eligible Employees
performing that function for the Company.

(q)
“Participant” means any Eligible Employee who has commenced participation in the
Plan pursuant to Section II and whose participation has not terminated pursuant
to Section III.

(r)
“Plan” means this Gilead Sciences, Inc. Severance Plan, as amended from time to
time.

(s)
“Plan Administrator” means the Company.

(t)
“Regular Earnings” means straight-time wages or salary paid to a Participant by
any entity within the Employer Group for working a regular work schedule or for
a leave of absence with pay, and shall include any amount that is contributed to
any employee benefit plan on behalf of the Participant by any entity within the
Employer Group under a salary reduction agreement entered into pursuant to such
plan and that is excluded from the Participant’s gross income under section 125,
132(f), or 402(g) of the Code.

(u)
“Release” means a Release in the form prescribed by the Company in its sole
discretion, pursuant to which the Participant shall waive all employment-related
claims in connection with his or her employment with the Employer Group and the
termination of that employment, other than claims for vested benefits under the
actual terms of an employee benefit plan and worker’s compensation. For
employees subject to the Age Discrimination in Employment Act, such Release
shall be structured so as to comply with the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. § 626(f). The form of Release may vary among
categories of employees and from employee to employee within any category of
employees. At the Company’s discretion, and to the extent permitted by
applicable law, the Release may include non-disparagement and non-solicitation
covenants as well.

(v)
“Severance Pay Benefit” means a benefit provided by the Plan, as determined
pursuant to Section IV.

(w)
“Specified Employee” shall mean a “key employee” (within the meaning of that
term under Code Section 416(i)). A Specified Employee is an Eligible Employee
who, at any time during the twelve (12)-month period ending with the applicable
Determination Date, is:

(i)
An officer of the Company or any other member of the Affiliated Group having
aggregate annual compensation from the Company and/or one or more other members
of the Affiliated Group greater than the compensation limit in effect at the
time under Section 416(i)(1)(A)(i) of the Code, provided that no more than fifty
officers of the Company shall be determined to be Specified Employees as of any
Determination Date;

(ii)
A five percent owner of the Company or any other member of the Affiliated Group;
or



18

--------------------------------------------------------------------------------











(iii)
A one percent owner of the Company or any other member of the Affiliated Group
who has aggregate annual compensation from the Company and/or one or more other
members of the Affiliated Group of more than $150,000.

If an Eligible Employee is determined to be a Specified Employee on a
Determination Date, then such Eligible Employee shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Determination Date and ending on the next March 31.
For purposes of determining an officer’s compensation when identifying Specified
Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)-2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)-2(d), 2(e) and 2(g).
(x)
“Subsidiary” means any corporation with respect to which Gilead Sciences, Inc.,
one or more Subsidiaries, or Gilead Sciences, Inc., together with one or more
Subsidiaries, own not less than 80% of the total combined voting power of all
classes of stock entitled to vote, or not less than 80% of the total value of
all shares of all outstanding classes of stock.

(y)
“Successors and Assigns” means a corporation or other entity acquiring all or
substantially all the assets and business of the Company (including the Plan)
whether by operation of law or otherwise.

(z)
“Separation from Service” means the Participant’s cessation of Employee status.
For purposes of the Plan, a Separation from Service shall be determined in
accordance with the following standards:

A Separation from Service will not be deemed to have occurred if the Participant
continues to provide services to one or more members of the Employer Group
(whether as a common-law employee or non-employee consultant or contractor) at
an annual rate that amounts to 50% or more of the services rendered, on average,
during the immediately preceding 36-months of employment with the Employer Group
(or if employed by the Employer Group less than 36 months, such lesser period).
A Separation from Service will be deemed to have occurred if the Participant’s
service with the Employer Group (whether as a common-law employee or
non-employee consultant or contractor) is permanently reduced to an annual rate
that amounts to 20% or less of the services rendered, on average, during the
immediately preceding 36 months of employment with the Employer Group (or if
employed by the Employer Group less than 36 months, such lesser period).
If such services are permanently reduced to more than 20% but less than 50% of
the average over the prior 36 months (or lesser period), a Separation from
Service may be deemed to occur based on the facts and circumstances, including,
but not limited to, whether the Participant is treated as an employee for other
purposes, such as participation in employee benefit programs, and whether the
Participant is able to perform services for other unrelated entities.


19

--------------------------------------------------------------------------------











In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Participant is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months or any longer period for which such Participant’s right to reemployment
with one or more members of the Employer Group is provided either by statute or
contract; provided, however, that in the event of a Participant’s leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and that causes such individual to be unable to perform his
or her duties as an Employee, no Separation from Service shall be deemed to
occur during the first twenty-nine (29) months of such leave. If the period of
leave exceeds six (6) months (or twenty-nine (29) months in the event of
disability as indicated above) and the Participant’s right to reemployment is
not provided either by statute or contract, then such Participant will be deemed
to have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty‑nine (29)‑month period.
This definition of Separation from Service shall not be interpreted as limiting
the right of the Company or any other member of the Employer Group to terminate
the employment of an individual while on military leave, sick leave or other
bona fide leave of absence, to the extent permissible under applicable law.
(aa)
“2004 Equity Incentive Plan” means the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
plan, in which case references to a specific section of the 2004 Equity
Incentive Plan shall be deemed to refer to commensurate provisions of such
successor plan.

(bb)
“Year of Continuous Service” means the number of days (as defined by the Company
in written rules adopted by it from time to time) of Continuous Service, divided
by 365. A Participant’s Severance Pay Benefit calculation shall include both
full and any partial Years of Continuous Service.


XVIII.
EXECUTION

The Company has caused its duly-authorized officer to execute the foregoing
Plan, as amended and restated effective as of July 24, 2019.
GILEAD SCIENCES, INC.
_____________________________


20

--------------------------------------------------------------------------------











By:




21

--------------------------------------------------------------------------------












APPENDIX A

Executive Chairman and Chief Executive Officer
Severance Benefits
A.    Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring either within the 24-month period
following a Change in Control or within the applicable period, as specified in
Section 11(b) of the 2004 Equity Incentive Plan, that precedes such Change in
Control (the “Change in Control Period”), the Severance Pay Benefit shall be:
1.    Three times the Participant’s annual Regular Earnings plus three times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as three times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to thirty-six (36) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to their COBRA rights, at the level in effect for each of them on the
date of such termination of employment. The Company shall pay the Lump Sum
Health Care Payment to the Participant on the first regularly scheduled pay date
for the Participant’s former job and location that occurs within the sixty
(60)‑day period measured from the date of his or her Separation from Service on
which both (A) the Release delivered by the Participant in accordance with
Section IV(a)(i)(2) of the Plan is effective following the expiration of the
applicable maximum review and revocation periods and (B) any waiver required of
the Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered
on a timely basis to the Company and in the case of such waiver the thirty
(30)‑day maximum delivery period has expired, or on such subsequent date
thereafter as the Company may determine in its sole discretion, but in no event
shall such payment be made later than the last day of such sixty (60)-day
period, provided (i) such Release and waiver have each been delivered to the
Company within the required time period following the Participant’s Separation
from Service, as set forth in Section IV, (ii) such Release has not been revoked
and (iii) should such sixty (60)-day period measured from the date of the
Participant’s Separation from Service extend over two calendar years, then the
Lump Sum Health Care Payment shall be


22

--------------------------------------------------------------------------------











made during the portion of that sixty (60)-day period that occurs in the second
calendar year. The Lump Sum Health Care Payment shall constitute taxable income
to the Participant and shall be subject to the Company’s collection of all
applicable withholding taxes, and the Participant shall receive only the portion
of the Lump Sum Health Care Payment remaining after such withholding taxes have
been collected. It shall be the sole responsibility of the Participant and his
or her spouse and eligible dependents to obtain actual COBRA coverage under the
Company’s group health care plan.
3.    Outplacement services for 12 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.


4.    Any Severance Pay Benefit to which a Participant becomes entitled under
the Plan as a result of a Separation from Service during the Change in Control
Period, together with any other payment in the nature of compensation to which
he or she may become entitled that constitutes a “parachute payment” under
Section 280G of the Code, shall be subject to the following limitation (the
“Benefit Limitation”):
a.    If the parachute value of the Severance Pay Benefit and the other
payments, as calculated in accordance with the parachute payment determination
and valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.
b.    If the parachute value of the Severance Pay Benefit and the other
payments, as calculated in accordance with the parachute payment determination
and valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.
c.    All calculations required under this section A.4 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the


23

--------------------------------------------------------------------------------











Company shall be a nationally recognized United States registered public
accounting firm that has not during the two years preceding the date of its
selection, acted in any way on behalf of the Company. The required calculations
shall be provided to the Participant and the Company within ten (10) business
days following the Participant’s Separation from Service during the Change in
Control Period under circumstances entitling the Participant to a Severance Pay
Benefit under the Plan and within ten (10) days following the occurrence of any
other event triggering a parachute payment for the Participant.
d.    If a reduction in the payments or benefits constituting a parachute
payment under Code Section 280G is required pursuant to the Benefit Limitation
imposed under this section A.4, then such reduction shall be effected in the
following order: first, the Participant’s salary and bonus continuation payments
under section A.1 of this Appendix A to the Plan shall be reduced (with such
reduction to be applied pro-rata to each such payment and without any change to
the payment dates), then the amount of the Participant’s Lump Sum Health Care
Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.
B.    Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
subsequent Separation from Service occurring at any time other than within the
Change in Control Period as defined in paragraph A of the Appendix A, then the
Severance Pay Benefit shall be:
1.    Two times the Participant’s annual Regular Earnings plus two times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as two times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to twenty-four (24) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to


24

--------------------------------------------------------------------------------











their COBRA rights, at the level in effect for each of them on the date of such
termination of employment. The Company shall pay the Lump Sum Health Care
Payment to the Participant on the first regularly scheduled pay date for the
Participant’s former job and location that occurs within the sixty (60)‑day
period measured from the date of his or her Separation from Service on which
both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)‑day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, or on such subsequent date
thereafter as the Company may determine in its sole discretion, but in no event
shall such payment be made later than the last day of such sixty (60)-day
period, provided (i) such Release and waiver have each been delivered to the
Company within the required time period following the Participant’s Separation
from Service, as set forth in Section IV, (ii) such Release has not been revoked
and (iii) should such sixty (60)-day period measured from the date of the
Participant’s Separation from Service extend over two calendar years, then the
Lump Sum Health Care Payment shall be made during the portion of that sixty
(60)-day period that occurs in the second calendar year. The Lump Sum Health
Care Payment shall constitute taxable income to the Participant and shall be
subject to the Company’s collection of all applicable withholding taxes, and the
Participant shall receive only the portion of the Lump Sum Health Care Payment
remaining after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
3.
Outplacement services for 12 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.



25

--------------------------------------------------------------------------------













APPENDIX B

Executive Vice President, Senior Vice President
and Other Executive Officers (Not Covered by Appendix A)
Severance Benefits
A.    Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring either within the 18-month period
following a Change in Control or within the applicable period, as specified in
[Section 11(b)] of the 2004 Equity Incentive Plan, that precedes such Change in
Control (the “Change in Control Period”), the Severance Pay Benefit shall be:
1.    2.5 times the Participant’s annual Regular Earnings, plus 2.5 times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as 2.5 times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to thirty (30) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to their COBRA rights, at the level in effect for each of them on the
date of such termination of employment. The Company shall pay the Lump Sum
Health Care Payment to the Participant on the first regularly scheduled pay date
for the Participant’s former job and location that occurs within the sixty
(60)‑day period measured from the date of his or her Separation from Service on
which both (A) the Release delivered by the Participant in accordance with
Section IV(a)(i)(2) of the Plan is effective following the expiration of the
applicable maximum review and revocation periods and (B) any waiver required of
the Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered
on a timely basis to the Company and in the case of such waiver the thirty
(30)‑day maximum delivery period has expired, or on such subsequent date
thereafter as the Company may determine in its sole discretion, but in no event
shall such payment be made later than the last day of such sixty (60)-day
period, provided (i) such Release and waiver have each been delivered to the
Company within the required time period following the Participant’s Separation
from Service, as set forth in Section IV, (ii) such Release has not been revoked
and (iii) should such sixty


26

--------------------------------------------------------------------------------











(60)-day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then the Lump Sum Health Care Payment
shall be made during the portion of that sixty (60)-day period that occurs in
the second calendar year. The Lump Sum Health Care Payment shall constitute
taxable income to the Participant and shall be subject to the Company’s
collection of all applicable withholding taxes, and the Participant shall
receive only the portion of the Lump Sum Health Care Payment remaining after
such withholding taxes have been collected. It shall be the sole responsibility
of the Participant and his or her spouse and eligible dependents to obtain
actual COBRA coverage under the Company’s group health care plan.
3.    Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
4.    Any Severance Pay Benefit to which a Participant becomes entitled under
the Plan as a result of a Separation from Service during the Change in Control
Period, together with any other payments in the nature of compensation to which
he or she may become entitled that constitute a “parachute payment” under
Section 280G of the Code, shall be subject to the following limitation (the
“Benefit Limitation”):
a.    If the parachute value of the Severance Pay Benefit and the other
payments, as calculated in accordance with the parachute payment determination
and valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.
b.    If the parachute value of the Severance Pay Benefit and the other
payments, as calculated in accordance with the parachute payment determination
and valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.
c.    All calculations required under this section A.4 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the


27

--------------------------------------------------------------------------------











Company shall be a nationally recognized United States registered public
accounting firm that has not during the two years preceding the date of its
selection, acted in any way on behalf of the Company. The required calculations
shall be provided to the Participant and the Company within ten (10) business
days following the Participant’s Separation from Service during the Change in
Control Period under circumstances entitling the Participant to a Severance Pay
Benefit under the Plan and within ten (10) days following the occurrence of any
other event triggering a parachute payment for the Participant.
d.    If a reduction in the payments or benefits constituting a parachute
payment under Code Section 280G is required pursuant to the Benefit Limitation
imposed under this section A.4, then such reduction shall be effected in the
following order: first, the Participant’s salary and bonus continuation payments
under section A.1 of this Appendix B to the Plan shall be reduced (with such
reduction to be applied pro-rata to each such payment and without any change to
the payment dates), then the amount of the Participant’s Lump Sum Health Care
Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.
B.    Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
subsequent Separation from Service occurring at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix B, then the
Severance Pay Benefit shall be:
1.    1.5 times the Participant’s annual Regular Earnings plus 1.0 times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as 1.0 times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to eighteen (18) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to


28

--------------------------------------------------------------------------------











their COBRA rights, at the level in effect for each of them on the date of such
termination of employment. The Company shall pay the Lump Sum Health Care
Payment to the Participant on the first regularly scheduled pay date for the
Participant’s former job and location that occurs within the sixty (60)‑day
period measured from the date of his or her Separation from Service on which
both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)‑day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
3.    Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.






29

--------------------------------------------------------------------------------













APPENDIX C

Vice President and Senior Advisor Severance Benefits
A.    Change in Control Severance Pay Benefit - For All Vice Presidents and
Senior Advisors.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring either within the 12-month period
following a Change in Control or within the applicable period, as specified in
[Section 11(b)] of the 2004 Equity Incentive Plan, that precedes such Change in
Control (the “Change in Control Period”), the Severance Pay Benefit shall be:
1.    1.5 times the Participant’s annual Regular Earnings, plus 1.5 times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as 1.5 times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to eighteen (18) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to their COBRA rights, at the level in effect for each of them on the
date of such termination of employment. The Company shall pay the Lump Sum
Health Care Payment to the Participant on the first regularly scheduled pay date
for the Participant’s former job and location that occurs within the sixty
(60)‑day period measured from the date of his or her Separation from Service on
which both (A) the Release delivered by the Participant in accordance with
Section IV(a)(i)(2) of the Plan is effective following the expiration of the
applicable maximum review and revocation periods and (B) any waiver required of
the Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered
on a timely basis to the Company and in the case of such waiver the thirty
(30)‑day maximum delivery period has expired, or on such subsequent date
thereafter as the Company may determine in its sole discretion, but in no event
shall such payment be made later than the last day of such sixty (60)-day
period, provided (i) such Release and waiver have each been delivered to the
Company within the required time period following the Participant’s Separation
from Service, as set forth in Section IV, (ii) such Release has not been revoked
and (iii) should such sixty (60)-day period measured from the date of the
Participant’s Separation from Service


30

--------------------------------------------------------------------------------











extend over two calendar years, then the Lump Sum Health Care Payment shall be
made during the portion of that sixty (60)-day period that occurs in the second
calendar year. The Lump Sum Health Care Payment shall constitute taxable income
to the Participant and shall be subject to the Company’s collection of all
applicable withholding taxes, and the Participant shall receive only the portion
of the Lump Sum Health Care Payment remaining after such withholding taxes have
been collected. It shall be the sole responsibility of the Participant and his
or her spouse and eligible dependents to obtain actual COBRA coverage under the
Company’s group health care plan.
3.    Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
4.    Any Severance Pay Benefit to which a Participant becomes entitled under
the Plan as a result of a Separation from Service during the Change in Control
Period, together with any other payment in the nature of compensation to which
he or she may become entitled that constitutes a “parachute payment” under
Section 280G of the Code, shall be subject to the following limitation (the
“Benefit Limitation”):
a.    If the parachute value of the Severance Pay Benefit and the other
payments, as calculated in accordance with the parachute payment determination
and valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.
b.    If the parachute value of the Severance Pay Benefit and the other
payments, as calculated in accordance with the parachute payment determination
and valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.
c.    All calculations required under this section A.4 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public


31

--------------------------------------------------------------------------------











accounting firm that has not during the two years preceding the date of its
selection, acted in any way on behalf of the Company. The required calculations
shall be provided to the Participant and the Company within ten (10) business
days following the Participant’s Separation from Service during the Change in
Control Period under circumstances entitling the Participant to a Severance Pay
Benefit under the Plan and within ten (10) days following the occurrence of any
other event triggering a parachute payment for the Participant.
d.    If a reduction in the payments or benefits constituting a parachute
payment under Code Section 280G is required pursuant to the Benefit Limitation
imposed under this section A.4, then such reduction shall be effected in the
following order: first, the Participant’s salary and bonus continuation payments
under section A.1 of this Appendix C to the Plan shall be reduced (with such
reduction to be applied pro-rata to each such payment and without any change to
the payment dates), then the amount of the Participant’s Lump Sum Health Care
Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.
B.    Severance Pay Benefit for Vice Presidents with at least Six Months of
Continuous Service.
For Vice Presidents who have completed six or more months of Continuous Service
at the time they become eligible for a severance benefit under Section IV(a)(i),
if the Severance Pay Benefit becomes payable in connection with a Separation
from Service occurring at any time other than the Change in Control Period as
defined in paragraph A of this Appendix C, then the Severance Pay Benefit shall
be:
1.    1.0 times the Participant’s annual Regular Earnings.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to twelve (12) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to their COBRA rights, at the level in effect for each of them on the
date of such termination of employment. The Company shall pay the Lump Sum
Health Care Payment to the Participant on the first regularly scheduled pay date
for the Participant’s former job and location that occurs within the sixty
(60)‑day period measured from the date of his or her Separation from Service on
which both (A) the Release delivered by the Participant in accordance with
Section IV(a)(i)(2) of the Plan is effective following the expiration of the
applicable maximum review and revocation periods and (B) any waiver required of
the Participant pursuant to Section IV(a)(ii)(3) of the


32

--------------------------------------------------------------------------------











Plan has been delivered on a timely basis to the Company and in the case of such
waiver the thirty (30)‑day maximum delivery period has expired, or on such
subsequent date thereafter as the Company may determine in its sole discretion,
but in no event shall such payment be made later than the last day of such sixty
(60)-day period, provided (i) such Release and waiver have each been delivered
to the Company within the required time period following the Participant’s
Separation from Service, as set forth in Section IV, (ii) such Release has not
been revoked and (iii) should such sixty (60)-day period measured from the date
of the Participant’s Separation from Service extend over two calendar years,
then the Lump Sum Health Care Payment shall be made during the portion of that
sixty (60)-day period that occurs in the second calendar year. The Lump Sum
Health Care Payment shall constitute taxable income to the Participant and shall
be subject to the Company’s collection of all applicable withholding taxes, and
the Participant shall receive only the portion of the Lump Sum Health Care
Payment remaining after such withholding taxes have been collected. It shall be
the sole responsibility of the Participant and his or her spouse and eligible
dependents to obtain actual COBRA coverage under the Company’s group health care
plan.
3.    Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
C.    Severance Pay Benefit for Vice Presidents with less than Six Months of
Continuous Service.
For Vice Presidents who have not completed six or more months of Continuous
Service but are otherwise eligible for a severance benefit under Section
IV(a)(i), if the Severance Pay Benefit becomes payable in connection with a
Separation from Service occurring at any time other than the Change in Control
Period as defined in paragraph A of this Appendix C, then the Severance Pay
Benefit shall be:
1.    4 months of the Participant’s Regular Earnings.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to four (4) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to their COBRA rights, at the level in effect for each of them on the
date of such termination of employment. The Company shall pay the Lump Sum
Health Care Payment to the Participant on the first regularly scheduled pay date
for the Participant’s former job and location that occurs within the sixty
(60)‑day period measured from the date of his or her Separation from Service on
which both (A) the Release delivered by the Participant in accordance with
Section IV(a)(i)(2) of the Plan is effective following the expiration of the
applicable maximum review and revocation periods and (B) any waiver required of
the Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered
on a timely basis to the Company and in the case of such


33

--------------------------------------------------------------------------------











waiver the thirty (30)‑day maximum delivery period has expired, or on such
subsequent date thereafter as the Company may determine in its sole discretion,
but in no event shall such payment be made later than the last day of such sixty
(60)-day period, provided (i) such Release and waiver have each been delivered
to the Company within the required time period following the Participant’s
Separation from Service, as set forth in Section IV, (ii) such Release has not
been revoked and (iii) should such sixty (60)-day period measured from the date
of the Participant’s Separation from Service extend over two calendar years,
then the Lump Sum Health Care Payment shall be made during the portion of that
sixty (60)-day period that occurs in the second calendar year. The Lump Sum
Health Care Payment shall constitute taxable income to the Participant and shall
be subject to the Company’s collection of all applicable withholding taxes, and
the Participant shall receive only the portion of the Lump Sum Health Care
Payment remaining after such withholding taxes have been collected. It shall be
the sole responsibility of the Participant and his or her spouse and eligible
dependents to obtain actual COBRA coverage under the Company’s group health care
plan.
3.    Outplacement services for 1 month following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
Senior Advisors shall not be entitled to any benefits under Sections B and C of
this Appendix C.


34

--------------------------------------------------------------------------------













APPENDIX D
Severance Benefits for Eligible Employees other than Chief Executive Officer,
Executive Vice President, Senior Vice President, Vice President and Senior
Advisor
This Appendix is effective for covered individuals who cease Employee status on
or after May 8, 2007, unless they have a pre-existing contract providing a
different level of severance pay.
A.    Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring within the 12-month period following a
Change in Control (the “Change in Control Period”), then regardless of the
period of Continuous Service the Severance Pay Benefit shall be:
1.    Eligible Employees in Grades 31 through 34:
a.    Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 52 weeks of Regular Earnings and
a minimum of 22 weeks of Regular Earnings.
b.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph A.1.a above by (B) the monthly cost
that would be payable by the Participant, as measured as of the date of his or
her termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of the Participant’s termination of
employment. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)‑day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)‑day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, but in no event shall such payment be made
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company within the required time
period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and (iii) should


35

--------------------------------------------------------------------------------











such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
c.    Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
2.    Eligible Employees in Grades 25 through 30:
a.    Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 39 weeks of Regular Earnings and
a minimum of 13 weeks of Regular Earnings.
b.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph A.2.a above by (B) the monthly cost
that would be payable by the Participant, as measured as of the date of his or
her termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of the Participant’s termination of
employment The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)-day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, but in no event shall such payment be made
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company within the required time
period following the Participant’s Separation from


36

--------------------------------------------------------------------------------











Service, as set forth in Section IV, (ii) such Release has not been revoked and
(iii) should such sixty (60)-day period measured from the date of the
Participant’s Separation from Service extend over two calendar years, then the
Lump Sum Health Care Payment shall be made during the portion of that sixty
(60)-day period that occurs in the second calendar year. The Lump Sum Health
Care Payment shall constitute taxable income to the Participant and shall be
subject to the Company’s collection of all applicable withholding taxes, and the
Participant shall receive only the portion of the Lump Sum Health Care Payment
remaining after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
c.    Outplacement services for 3 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
3.    Eligible Employees in Grades 21 through 24:
a.    Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 26 weeks of Regular Earnings and
a minimum of 9 weeks of Regular Earnings.
b.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph A.3.a above by (B) the monthly cost
that would be payable by the Participant, as measured as of the date of his or
her termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of the Participant’s termination of
employment. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)-day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, but in no event shall such payment be made
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company


37

--------------------------------------------------------------------------------











within the required time period following the Participant’s Separation from
Service, as set forth in Section IV, (ii) such Release has not been revoked and
(iii) should such sixty (60)-day period measured from the date of the
Participant’s Separation from Service extend over two calendar years, then the
Lump Sum Health Care Payment shall be made during the portion of that sixty
(60)-day period that occurs in the second calendar year. The Lump Sum Health
Care Payment shall constitute taxable income to the Participant and shall be
subject to the Company’s collection of all applicable withholding taxes, and the
Participant shall receive only the portion of the Lump Sum Health Care Payment
remaining after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
c.    Outplacement services for 1 week following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
B.    General Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
subsequent Separation from Service occurring at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix D, then the
Severance Pay Benefit shall be:
1.    Eligible Employees in Grades 31 through 34.
a.    Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 39 weeks of Regular Earnings and
a minimum of 13 weeks of Regular Earnings.
b.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph B.1.a above by (B) the monthly cost
that would be payable by the Participant, as measured as of the date of his or
her termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of the Participant’s termination of
employment The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable


38

--------------------------------------------------------------------------------











maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
c.    Outplacement services for 3 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
2.    Eligible Employees in Grades 25 through 30:
a.    Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 39 weeks of Regular Earnings and
a minimum of 13 weeks of Regular Earnings.
b.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph B.2.a above by (B) the monthly cost
that would be payable by the Participant, as measured as of the date of his or
her termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of the Participant’s termination of
employment. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section


39

--------------------------------------------------------------------------------











IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
c.    Outplacement services for 3 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
3.    Eligible Employees in Grades 21 through 24:
a.    Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 26 weeks of Regular Earnings and
a minimum of 9 weeks of Regular Earnings.
b.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph B.3.a above by (B) the monthly cost
that would be payable by the Participant, as measured as of the date of his or
her termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of the Participant’s termination of
employment. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which


40

--------------------------------------------------------------------------------











both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.
c.    Outplacement services for 1 week following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
C.    General Severance Pay Benefit Without Six Months of Continuous Service.
For Eligible Employees in Grades 21 through 34 who have not completed six or
more months of Continuous Service but are eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable in connection
with a Separation from Service occurring at any time other than within the
Change Control Period as defined in paragraph A of this Appendix D, then the
Severance Pay Benefit shall be:
1.    4 weeks of the Participant’s Regular Earnings.
2.    A lump sum cash payment (the “Lump Sum Health Care Payment”) in the amount
equal to one (1) times the monthly cost that would be payable by the
Participant, as measured as of the date of his or her termination of employment,
to obtain continued medical care coverage for the Participant and his or her
spouse and eligible dependents under the Company’s employee group health plan,
pursuant to their COBRA rights, at the level in effect for each of them on the
date of the Participant’s termination of employment. The Company shall pay the
Lump Sum Health Care Payment to the Participant on the first regularly scheduled
pay date for the Participant’s former job and location that occurs within the
sixty (60)-day period measured from the date of


41

--------------------------------------------------------------------------------











his or her Separation from Service on which both (A) the Release delivered by
the Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured from the date of the Participant’s Separation from Service extend over
two calendar years, then the Lump Sum Health Care Payment shall be made during
the portion of that sixty (60)-day period that occurs in the second calendar
year. The Lump Sum Health Care Payment shall constitute taxable income to the
Participant and shall be subject to the Company’s collection of all applicable
withholding taxes, and the Participant shall receive only the portion of the
Lump Sum Health Care Payment remaining after such withholding taxes have been
collected. It shall be the sole responsibility of the Participant and his or her
spouse and eligible dependents to obtain actual COBRA coverage under the
Company’s group health care plan.
3.    Outplacement services for 1 week following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.








42

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


 
 
 
 
I.
 
INTRODUCTION
 
1
II.
 
COMMENCEMENT OF PARTICIPATION
 
2
III.
 
TERMINATION OF PARTICIPATION
 
2
IV.
 
SEVERANCE PAY BENEFIT
 
3
V.
 
TIME AND FORM OF SEVERANCE PAY BENEFIT
 
5
VI.
 
DEATH OF A PARTICIPANT
 
7
VII.
 
AMENDMENT AND TERMINATION
 
7
VIII.
 
NON-ALIENATION OF BENEFITS
 
9
IX.
 
SUCCESSORS AND ASSIGNS
 
9
X.
 
LEGAL CONSTRUCTION
 
9
XI.
 
ADMINISTRATION AND OPERATION OF THE PLAN
 
9
XII.
 
CLAIMS, INQUIRIES AND APPEALS
 
10
XIII.
 
BASIS OF PAYMENTS TO AND FROM PLAN
 
12
XIV.
 
OTHER PLAN INFORMATION
 
12
XV.
 
STATEMENT OF ERISA RIGHTS
 
12
XVI.
 
AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION
 
13
XVII.
 
DEFINITIONS
 
13
XVIII.
 
EXECUTION
 
17
APPENDIX A
 
Executive Chairman and Chief Executive Officer Severance Benefits
 
18
APPENDIX B
 
Executive Vice President, Senior Vice President and Other Executive Officers
(Not Covered by Appendix A) Severance Benefits
 
23
APPENDIX C
 
Vice President and Senior Advisor Severance Benefits
 
28
APPENDIX D
 
Severance Benefits for Eligible Employees other than Chief Executive Officer,
Executive Vice President, Senior Vice President, Vice President and Senior
Advisor
 
33





i